                 Case 3:19-cr-00493-SI Document 83 Filed 12/04/20 Page 1 of 3




 1   Edward W. Swanson, SBN 159859
     ed@smllp.law
 2   SWANSON & McNAMARA LLP
 3   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 4   Telephone: (415) 477-3800
     Facsimile: (415) 477-9010
 5
 6   Attorney for BRANDON FRERE
 7
 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11
12   UNITED STATES OF AMERICA,                             CASE NO. 3:19-cr-00493-SI
13
                    Plaintiff,                             STIPULATION AND [PROPOSED]
14                                                         ORDER TO CONTINUE RESTITUTION
            v.                                             HEARING FROM DECEMBER 18, 2020
15
                                                           TO FEBRUARY 12, 2021 AT 11:00 A.M.,
16   BRANDON FRERE                                         AND TO CONTINUE SELF-SURRENDER
                                                           DATE FROM JANUARY 15, 2021 TO
17                  Defendant.                             MARCH 26, 2021
18
19
                                              STIPULATION
20
            Defendant Brandon Frere, by and through his counsel, Edward W. Swanson, and the
21
     United States, by and through Assistant United States Attorney Scott D. Joiner, hereby stipulate
22
     and agree as follows:
23
            1)      On July 24, 2020, the Court sentenced the defendant to 42 months imprisonment,
24
     pursuant to a Rule 11(c)(1)(C) plea agreement. In the plea agreement, the defendant also agreed
25
     to pay full restitution to the victims of his crimes, and that the restitution amount would be set by
26
     the Court at the time of sentencing or at a subsequent restitution hearing. Dkt. 59, ¶ 10.
27
28

                                                       1
     Stipulation and [Proposed]Order
     United States v. Frere
                 Case 3:19-cr-00493-SI Document 83 Filed 12/04/20 Page 2 of 3




 1          2)      At the conclusion of the sentencing hearing, the Court set October 16, 2020 as the
 2   date for the restitution hearing. The parties continued the restitution hearing to December 18,
 3   2020 via stipulation.
 4          3)      Following the sentencing hearing, the government has produced approximately
 5   12,000 pages of Victim Impact Statements to the defense. The government anticipates
 6   producing another 500 statements in the coming weeks, along with spreadsheets and other data
 7   the government has collected from third parties relevant to the issue of restitution.
 8          4)      The parties do not anticipate being in a position to present their respective
 9   positions on the issue of restitution until after the government has completed its production and
10   the defense has had sufficient time to review that production. Based on the volume of materials
11   at issue and on the press of other business, the parties believe they will need more time to
12   complete this process than is currently allowed by the December 18, 2020 hearing date.
13          5)      Under United States v. Dolan, 560 U.S. 605, 611 (2010), this Court is not
14   prohibited from entering a restitution order after the 90-day period set forth in 18 U.S.C. §
15   3664(d)(5) so long as it enters an order within the 90-day period clarifying that it will order
16   restitution in this case, leaving open only the amount of restitution to be ordered. See also
17   United States v. Fu Sheng Kuo, 620 F.3d 1158, 1163 (9th Cir. 2010) (accord).
18          6)      The parties hereby stipulate and agree that there should be a restitution order in
19   this case, and that all that is left to be determined is the amount of restitution and the amounts
20   attributable to each victim. The parties respectfully request that the Court so order.
21          7)      Accordingly, for the reasons set forth above, the parties jointly stipulate and agree
22   that the restitution hearing be continued until February 12, 2021 at 11:00 a.m. The parties will
23   attempt to resolve the restitution amount via stipulation in advance of that hearing, or otherwise
24   will submit briefs regarding their respective positions on appropriate restitution to the Court by
25   January 29, 2021.
26          8)      The defense also requests the Court continue Mr. Frere’s self-surrender date to
27   reflect the new restitution-hearing date. Defense counsel requires Mr. Frere’s assistance
28   reviewing the materials produced by the government and will need Mr. Frere’s consent to any

                                                       2
     Stipulation and [Proposed]Order
     United States v. Frere
                Case 3:19-cr-00493-SI Document 83 Filed 12/04/20 Page 3 of 3




 1   positions taken or agreements made regarding restitution. As such, the defense respectfully
 2   requests the Court issue an order continuing Mr. Frere’s self-surrender date to March 26, 2021,
 3   without prejudice to the defense making additional continuance requests if the COVID-19
 4   pandemic so requires. Continuing Mr. Frere’s self-surrender date to March 26, 2021, will allow
 5   Mr. Frere to fully participate in the restitution proceedings and allow him to remain available to
 6   counsel should the Court require additional briefing or information following the February 12,
 7   2020 hearing. The government has no objection to this request.
 8
 9          IT IS SO STIPULATED.
10
11   DATED:         December 4, 2020                      ____________/s/_ _________________
                                                          SCOTT D. JOINER
12                                                        Assistant United States Attorney
13
14                                                        ____________/s/___________________
                                                          EDWARD W. SWANSON
15                                                        Swanson & McNamara LLP
16                                                        Attorneys for BRANDON FRERE

17
18
                                          [PROPOSED] ORDER
19
            PURSUANT TO STIPULATION, IT IS SO ORDERED. The Court finds that restitution
20
21   is mandated in this case and will be ordered, in an amount to be determined. The December 18,

22   2020 restitution hearing is continued to February 12, 2021 at 11:00 a.m.
23
            IT IS FURTHER ORDERED that Mr. Frere’s self-surrender date is continued from
24
     January 15, 2021 to March 26, 2021.
25
26
27   DATED: December 4, 2020                              _________________________________
                                                          HON. SUSAN ILLSTON
28                                                        United States District Court Judge

                                                      3
     Stipulation and [Proposed]Order
     United States v. Frere
